PER CURIAM.
The action is to recover a deposit made by plaintiff with defendants upon the execution of a lease from defendants to plaintiff. The deposit was to insure the performance upon the part of the plaintiff of the covenants of the lease. In case of the breach of the covenants the deposit was to be considered liquidated' damages. There are many authorities upon the question raised by the appellant, but under the decision rendered in the case of Feinsot v. Burstein, 161 App. Div. 651, 146 N. Y. Supp. 939, we think the court should have taken the proofs offered by the plaintiff. Judgment should therefore be reversed, and a new trial ordered, with $30 costs to appellant to abide the event.